MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                     FILED
      regarded as precedent or cited before any                            Aug 14 2018, 8:38 am

      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Cynthia A. Marcus                                        James D. Metzger
      Marcus Law Firm, LLC                                     The Law Office of James D.
      Carmel, Indiana                                          Metzger, LLC
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Christopher Vicoli,                                      August 14, 2018
      Appellant/Cross-Appellee-Petitioner,                     Court of Appeals Case No.
                                                               41A04-1711-DR-2624
              v.                                               Appeal from the
                                                               Johnson Superior Court
      Ashley Mullica (Vicoli),                                 The Honorable
      Appellee/Cross-Appellant-Respondent.                     G. Thomas Gray, Senior Judge
                                                               Trial Court Cause No.
                                                               41D02-1405-DR-317



      Kirsch, Judge.


[1]   Christopher Vicoli (“Father”) appeals the trial court’s denial of his petition to

      modify custody. Father raises the following restated issues for our review:



      Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018        Page 1 of 37
              I.      Whether the trial court abused its discretion when it
                      denied Father’s petition for modification of custody
                      because, Father alleges, the trial court based its
                      determination on several findings of fact and conclusions
                      thereon that were not supported by the evidence;


              II.     Whether the trial court abused its discretion when it
                      restricted Father’s parenting time by denying mid-week
                      visitation; and


              III.    Whether the trial court abused its discretion when it
                      denied Father’s request to modify child support and
                      ordered the original support order to remain in effect.


      Ashley Mullica (Vicoli) (“Mother”) raises several cross-appeal issues, which we

      restate as:


              I.      Whether Father timely filed his notice of appeal;


              II.     Whether the trial court abused its discretion when it
                      excluded evidence of alleged domestic violence by Father
                      against Mother; and


              III.    Whether the trial court abused its discretion when it
                      denied Mother’s request for attorney fees pursuant to the
                      Agreed Entry of June 26, 2014.


[2]   We affirm in part, reverse in part, and remand.


                                 Facts and Procedural History
[3]   Mother and Father are the parents of eight-year old L.V. (“Child”). Mother

      and Father lived in England together until their marriage was dissolved in

      Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 2 of 37
      October 2012, at which time Mother moved back to the United States with

      Child and her older sibling, K.S.1 Child was three years old at the time she

      moved back to the United States with Mother. An Agreed Entry was entered

      on June 26, 2014, which gave the parents joint legal custody of Child, granted

      Mother primary physical custody of Child, and ordered Father to pay child

      support in the amount of $500 per month. Appellant’s App. Vol. 2 at 16-20; Pet’r’s

      Ex. 1. Father remained in England after the dissolution and operated a Subway

      franchise until August 2016. During the time that he remained in England,

      Father exercised regular contact with Child pursuant to the Agreed Entry,

      including communicating through Skype and having visitations in England and

      in the United States during summer and school holidays. While in England,

      Father remarried.


[4]   Child has lived with Mother since birth. Tr. Vol. 2 at 76. Child suffers from

      Attention Deficit Hyperactivity Disorder (“ADHD”) and Major Depressive

      Disorder. Id. at 85. K.S. suffers from Asperger’s Syndrome and Oppositional

      Defiant Disorder. Id. at 77. Child and K.S. have spent their entire lives

      together and are very close. Id. at 78, 80. K.S.’s condition results in meltdowns

      as a response to change, and therefore, structure in her life is important. Id. at

      77. Child also gets upset when her structure or routine is broken or disrupted.

      Id. at 86.




      1
          Father is not the father of K.S., who was born prior to the marriage between Father and Mother.


      Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018            Page 3 of 37
[5]   In May 2012, Mother met Joe Mullica (“Joe”), and they began living together

      shortly thereafter. Mother and Joe subsequently had a child together, born in

      March 2013 and another born in April 2017. In July 2014, while in Florida on

      vacation, Joe became intoxicated and strangled Mother. Pet’r’s Ex. 5. Child

      was not present at the time of the battery. Joe was arrested, but at Mother’s

      request, the Florida criminal case against Joe was dismissed. Pet’r’s Exs. 5, 6.

      The Indiana Department of Child Services (“DCS”) conducted an investigation

      regarding Child as a result of the incident in Florida, and neglect of Child was

      unsubstantiated. Pet’r’s Ex. 7. Father was notified of the Florida incident by

      DCS and by Mother. In July 2015, Mother filed for a protective order against

      Joe based on domestic violence incidents from 2012 through 2015. Pet’r’s Ex. 8.

      Mother later requested that the ex parte protective order be dismissed because

      she wanted to work on her relationship with Joe and have the two of them

      attend counseling. Tr. Vol. 2 at 39; Pet’r’s Ex. 8. The protective order case was

      dismissed, but the parties did not attend domestic violence or marital

      counseling. Tr. Vol. 2 at 169.


[6]   In April 2016, Mother attempted to commit suicide by ingesting large amounts

      of her thyroid medication. Pet’r’s Ex. 10. Father, who was still in England at

      the time, learned of this through DCS. On April 19, 2016, Mother filed for

      another protective order against Joe alleging domestic violence and stalking

      from 2012 through 2016. Pet’r’s Ex. 9. After an investigation that was initiated

      as a result of Mother’s suicide attempt, DCS found neglect of Child to be

      unsubstantiated because Child felt safe in Mother’s home. Pet’r’s Ex. 10.

      Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 4 of 37
      During the investigation, Mother told DCS she was attending counseling. Id.

      On May 23, 2015, Mother voluntarily dismissed the April 2016 ex parte

      protective order. Pet’r’s Ex. 9. Mother and Joe got married the next day and

      moved into a new 5,000 square foot home shortly thereafter as part of their plan

      to remove negative influences from their life. Tr. Vol. 3 at 7-8.                  When Mother

      vacated her apartment, it had sustained damage, including medium and large

      sized holes in the walls and broken doors. Pet’r’s Exs. 15,16.


[7]   On June 10, 2016, Father filed a petition for modification of the Agreed Entry,

      which requested a modification of custody, child support, and parenting time.

      A hearing was held on Father’s petition on June 26 and 27, 2017 and concluded

      on July 18, 2017. At the hearing, Mother testified that a change in the amount

      of contact between Child and K.S. would have a substantial and detrimental

      effect on both children because both children because of the disruption to their

      routine and structure. Tr. Vol. 2 at 80. Krista Anderson (“Anderson”), a

      licensed marriage and family therapist, met with Child and familiarized herself

      with Mother and Father and Child’s interactions with them. Id. at 175-176.

      Anderson testified that if Child were to spend less time with her siblings, and

      K.S. especially, it would have a substantial effect on the children. Id. at 196-

      197.


[8]   At the time of the hearing, Father had been exercising parenting time from

      Wednesday to Monday morning every other week after since his move back to

      the United States in 2016. Mother testified that Child was exhibiting anxiety

      for some reason related to the transition. Id. at 201-202. Child had begun

      Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 5 of 37
      wetting her bed the night before going to stay with Father, which she had not

      done since Father came back for the first time to visit after she and Mother

      returned to the United States from England. Id. at 81. Mother also stated that

      Child had also become more aggressive, sarcastic, and emotional since seeing

      Father on a more regular basis. Id. Child informed the trial court in an in-

      camera interview that she did not like the mid-week transition and told the

      custody evaluator that she wanted the schedule that “makes [her] more at [her]

      mom’s house.” Tr. Vol. 4 at 38; Pet’r’s Ex. 11 at 9.


[9]   As to the incidents of domestic violence between Mother and Joe, Mother

      testified that Joe only “even laid hands on [her]” during the incident in Florida,

      which Child did not witness. Tr. Vol. 2 at 109-10. Mother also stated that,

      although there were allegations of verbal arguments between her and Joe, Child

      witnessed very few of those. Id. at 110. Mother testified that, even though she

      made the statements under the penalties of perjury, she misrepresented and

      exaggerated the facts that she included in both of the petitions for protective

      order that she filed. Id. at 33-38, 41-45. Joe testified at the hearing and

      admitted that he has an anger problem, and at the time of the hearing, he had

      begun seeing a therapist and had attended two sessions. Id. at 237; Tr. Vol. 3 at

      209. Joe also previously engaged in eight and a half weeks of online anger

      management after the incident in Florida. Tr. Vol. 2 at 241. He did not

      complete the course because his computer broke, and he could not afford a new

      one. Id. at 240. Joe told the court that he was not opposed to participating in

      counseling, but that financial restraints had impaired his ability to gain

      Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 6 of 37
       treatment in the past; however, he now had the means through insurance to

       obtain treatment. Tr. Vol. 3 at 14, 17. Mother and Joe testified that they had

       recognized negative influences in their lives and distanced themselves from

       such influences and had moved into a larger home that allowed more space, so

       they could go to different areas when conflict arises. Tr. Vol. 2 at 127-28; Tr.

       Vol. 3 at 7-8.


[10]   At the time of the hearing, Mother was in the training process to become a

       school bus driver. She was making between $12 and $13 per hour and was only

       allowed to train for two to four hours per day. In order to be a school bus

       driver, Mother would have to obtain her CDL license and pass a training test.

       She would then make $21 per hour and would be considered a substitute bus

       driver and would work four to six hours a week depending on her route.

       Mother would not be guaranteed to work a full week until she becomes a bus

       driver and has a route of her own which could take up to a year. At the time of

       the hearing, she was working part time in her brother’s cell phone store for

       supplemental income, working approximately twenty hours per week and

       making $8 per hour. Prior to having her fourth child in April 2017, Mother was

       employed with the U.S. Postal Service, earning about $17 per hour, but after

       going on maternity leave, she resigned to spend more time with her children.


[11]   At the time of the hearing, Father was working part time as a tutor at both Ivy

       Tech and Bender and Rocap. Father earned between $13-14 per hour at Ivy

       Tech and $40 an hour at Bender and Rocap. He had applied for four or five

       jobs in the year since he moved back to the United States. Father spent some

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 7 of 37
       $80,000 from the sale of his Subway restaurant in England to purchase a rental

       property. Father was hoping to pick up new clients with the tutoring agency.

       He had only been there six months and after six months he would “move up the

       pecking order” and gain more opportunities to get additional clients. Tr. Vol. 3

       at 192. Father testified that he was looking for additional employment that

       would pay more than what he was making at the time. Father also expected

       that his vacant rental property would become occupied, which would provide

       more income. Father remarried in 2016, and at the time of the hearing, had a

       newborn baby with his second wife. Child had known Father’s new wife for

       five years. Father and his wife purchased a home in the Castleton area, where

       they resided.


[12]   At the conclusion of the hearing, the trial court denied Father’s petition and

       denied his request for modification of custody and ordered that Father be

       entitled to exercise parenting time per the Indiana Parenting Time Guidelines

       (“Parenting Time Guidelines”), but ordered he was not entitled to mid-week

       parenting time, finding that it was inappropriate in the present case and not in

       the best interest of Child. Appellant’s App. Vol. 2 at 10-14. The trial court also

       ordered that Father’s child support obligation should remain in the amount of

       $500 per month as originally ordered in the Agreed Entry because the parties

       incomes were in a “state of flux” at the time of the hearing, and an accurate

       child support calculation could not be made at that time. Id. at 14. Father now

       appeals. Additional facts will be added as necessary.




       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 8 of 37
                                      Discussion and Decision

                              I.       Timeliness of Notice of Appeal
[13]   Initially, we address Mother’s contention that Father failed to timely file his

       notice of appeal. Because the determination of this issue could be dispositive,

       we will resolve it first. Mother argues that Father’s notice of appeal was not

       filed in a timely manner because it was not filed within thirty days of the trial

       court’s oral pronouncement of its denial of Father’s petition for modification of

       custody.


[14]   Assuming without deciding that Father failed to timely file his notice of appeal,

       we proceed to determine the case on its merits. Although under Indiana

       Appellate Rule 9(A)(5) the untimely filing of a notice of appeal forfeits the right

       to appeal, Indiana courts have concluded that the question is whether there are

       extraordinarily compelling reasons why the appeal should be allowed. In re

       Adoption of O.R., 16 N.E.3d 965, 971 (Ind. 2014); Robertson v. Robertson, 60
N.E.3d 1085, 1090 (Ind. Ct. App. 2016). First, the Appellate Rules themselves

       provide a mechanism allowing the an otherwise forfeited appeal to be

       resurrected. See Ind. Appellate Rule 1 (providing in relevant part that the

       “Court may, upon the motion of a party or the Court’s own motion, permit

       deviation from these Rules”). In re O.R., 16 N.E.3d at 972. Second, a parent’s

       interest in the custody of his child is a fundamental liberty interest, and the

       parent-child relationship is one of the most valued relationships in our culture.

       Id.; Robertson, 60 N.E.3d at 1090. Based on this reasoning, we conclude that

       Father’s appeal deserves a determination on the merits.

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 9 of 37
                                     II.     Custody Determination
[15]   Father first argues that the trial court abused its discretion when it denied his

       petition to modify custody, which requested that custody be changed from

       Mother to him. Indiana appellate courts grant latitude and deference to our

       trial courts in family law matters. Miller v. Carpenter, 965 N.E.2d 104, 108 (Ind.

       Ct. App. 2012). Modifications of child custody are reviewed for an abuse of

       discretion. Id. We do not reweigh the evidence or judge the credibility of the

       witnesses. Id. Instead, we view only the evidence favorable to the trial court’s

       judgment and the reasonable inferences that may be drawn from this evidence.

       Id.


[16]   The trial court here entered findings of fact and conclusions thereon when it

       denied modification. Pursuant to Indiana Trial Rule 52(A), we do not “set

       aside the findings or judgment unless clearly erroneous, and due regard shall be

       given to the opportunity of the trial court to judge the credibility of witnesses.”

       Factual findings are only clearly erroneous where there is no support for them

       in the record, either directly or by inference; a judgment is only clearly

       erroneous when it applies an improper legal standard to proper facts. Johnson v.

       Johnson, 999 N.E.2d 56, 59 (Ind. 2013). In either case, we must be left with the

       firm conviction that a mistake has been made. Id.


[17]   We reiterate and emphasize that “[j]udgments in custody matters typically turn

       on essentially factual determinations and will be set aside only when they are

       clearly erroneous.” Baxendale v. Raich, 878 N.E.2d 1252, 1257 (Ind. 2008). The


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 10 of 37
       appellate court will not substitute its own judgment if any evidence or

       legitimate inferences support the trial court’s judgment. Id. at 1257-58. “The

       concern for finality in custody matters reinforces this doctrine.” Id.


[18]   Father contends that a number of the trial court’s findings were not supported

       by the evidence. Specifically, he takes issue with Findings 4, 6, 7, 8, 9, 10, 12,

       14, 17,18, 19, 20, and 21. Father claims that, because these findings were not

       supported by the evidence and because the findings, therefore, do not support

       the judgment, the trial court’s judgment leaving Child in Mother’s custody was

       clearly erroneous.


[19]   Father alleges that Finding 4, which stated “[Mother] has been in the child’s life

       consistently since the child’s birth and has had physical custody of the child

       since the divorce,” Appellant’s App. Vol. 2 at 10, was not supported by the

       evidence. At the hearing, Mother testified that she had lived with Child since

       birth and had been the custodial parent since her divorce with Father. Tr. Vol. 2

       at 76. Therefore, evidence was presented to support Finding 4. Father’s

       argument that “This finding is contradicted by the import of the totality of the

       other findings made (or ignored) by the trial court” appears to be a request that

       we reweigh the evidence, which we cannot do on appeal. See Miller, 965
N.E.2d at 108.


[20]   Finding 6 stated,


               There have been several substantial changes in circumstances
               including both parents remarrying, the addition of new siblings,
               Petitioner returning to the United States in 2016 after living in
       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 11 of 37
               England since the divorce in 2012 while child lived in the United
               States with Respondent and the child moving into a different
               home with Respondent.


       Appellant’s App. Vol. 2 at 11. Father contends that this finding ignored the crux

       of the case, which was that family violence existed in Mother’s home and that

       family violence was a substantial change in circumstances. All of the

       information in the finding was supported by evidence presented at the hearing,

       both Mother and Father had remarried and had additional children with their

       new spouses, Father had returned to the United States, and Child had moved

       into a new home with Mother and her new husband. Tr. Vol. 2 at 18-19, 108,

       126; Tr. Vol. 3 at 55, 77, 90-91. Although the trial court did not list the family

       violence that had occurred in Mother’s home in this finding, it did consider the

       evidence of domestic violence presented at the hearing when it found that there

       were three episodes of domestic violence between Mother and Joe and that Joe

       had an anger problem. Tr. Vol. 4 at 35-36; Appellant’s App. Vol. 2 at 11. The trial

       court further found that Joe’s anger problem was “a troubling fact” to the trial

       court. Tr. Vol. 4 at 36. We, therefore, conclude that the evidence supported

       Finding 6.


[21]   Father asserts that Finding 7, which stated that, “There have been three

       instances of domestic violence between [Mother] and [Joe],” which occurred in

       “July of [2014], July of [2015], and April of [2016],” was not supported by the

       evidence. Appellant’s App. Vol. 2 at 11; Tr. Vol. 4 at 35. Father contends that this

       is because Mother’s two petitions for protective order contained multiple


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 12 of 37
       instances of alleged domestic violence, and at the hearing, Mother testified that

       the allegations in those petitions were exaggerated and misrepresented. Tr. Vol.

       2 at 33-38, 41-45. Father’s argument is just a request for this court to reweigh

       the evidence and assess Mother’s credibility. At the hearing, Mother testified

       that Joe did in fact choke her during the incident in Florida in July 2014 that

       was reported to the police. Id. at 25-26. She also admitted that Joe threatened

       to kill her parents on July 23, 2015 and that he hit her in the arm. Id. at 37, 41-

       42. As to the other incidents that were contained in the petitions for protective

       order, mother testified that they were exaggerated or misrepresented in order to

       obtain the protective order, and the trial court either chose to believe Mother’s

       testimony on this account or believe that what was reported did not constitute

       domestic violence. There was evidence that Joe caused property damage to

       their old apartment, but property damage does not, alone, constitute domestic

       violence.2 Id. at 32, 43-45. Mother also testified that Joe held her down one

       time, but no further details of the incident were given; testimony was also given

       that Joe “would say mean things to [Mother],” which also does not alone fit the

       definition of domestic violence. Id. at 35, 42. Evidence was presented that

       supported Finding 7.


[22]   Finding 8 stated, “Erica Oaks of DCS gave testimony that while violence did

       occur, the child did not see the violence, the child felt safe in [Mother]’s home,



       2
         Indiana Code section 31-9-2-42 defines domestic or family violence in pertinent part as: “(1) attempting to
       cause, threatening to cause, or causing physical harm to another family or household member without legal
       justification; (2) placing a family or household member in fear of physical harm without legal justification.”

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018           Page 13 of 37
       and the DCS investigation indicated the allegations that the child was a child in

       need of services were unsubstantiated.” Appellant’s App. Vol. 2 at 11. Father

       argues that this finding is clearly erroneous because the trial court used the

       wrong legal standard, asserting that the standard of proof for CHINS cases does

       not apply in a custody modification case. Appellant’s Br. at 22-23. However,

       this argument seems misplaced as the finding does not apply the CHINS

       standard to the present case, but merely stated testimony given by Erica Oakes

       (“FCM Oakes”), who conducted an assessment of alleged child abuse or

       neglect for DCS in April 2016. FCM Oakes testified that, in her investigation,

       she learned that Joe hit Mother in the arm, but that it did not take place in front

       of the children. Tr. Vol. 2 at 53. FCM Oakes further stated that she spoke with

       Child, who told FCM Oakes that she felt safe in Mother’s home, and FCM

       Oakes found that the allegations that Child was a CHINS to be

       unsubstantiated. Id. at 56, 58. Therefore, Finding 8 was supported by the

       evidence.


[23]   Finding 9 stated:


               The Court found witness Krista Anderson, a family and marriage
               therapist, to be quite astute and placed great weight upon her
               testimony. Significantly, Anderson opined that while the child
               might be at risk for being a victim of domestic violence that she
               had not been a victim of violence. Ms. Anderson also opined
               that less contact between the child and her siblings in this specific
               case will have a negative and substantial effect on the child.




       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 14 of 37
       Appellant’s App. Vol. 2 at 11. Father takes issue with the portion of the finding

       where the trial court stated that it found “Anderson ‘to be quite astute and

       placed great weight upon her testimony,’” claiming that this finding was clearly

       erroneous because the finding did not take into account other testimony by

       Anderson regarding hypothetical long lasting effects of exposure to domestic

       violence. Appellant’s Br. at 23. The record shows that Anderson did testify that,

       while Child might be at risk for being a victim of domestic violence, she had not

       been a victim. Tr. Vol. 2 at 184, 191-92. Further, the record reflects that there

       no evidence was presented that Child has been a victim of domestic violence or

       has been exposed to it. Mother testified that Child never saw any physical

       violence, witnessed few arguments, and she and Joe took measures to keep it

       away from the children even when in the apartment. Id. at 110. Child stated to

       FCM Oakes “that her mom and [Joe] do not argue often” and told the custody

       evaluator, “Mom and Joe might argue, but it is not anything bad.” Ex. 10 at 3;

       Ex. 11 at 9. Much of Father’s argument focuses on statistical evidence and

       generalized information about whether a domestic batterer will also victimize a

       child, which the trial court had an opportunity to hear, as well as the testimony

       of the witnesses regarding the parties and the present situation. Father’s

       contention is just a request to reweigh the evidence. Finding 9 was supported

       by the evidence.


[24]   Father next contends that Finding 10, which stated, “That Joe Mullica, current

       husband of [Mother] does have an anger problem, but is addressing it,” was not

       supported by the evidence. Specifically, Father argues that the part of the


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 15 of 37
       finding that stated that Joe was addressing his anger problem was not supported

       by the record because Joe had not yet completed counseling at the time of the

       hearing. Joe testified that he is not opposed to participating in treatment but

       had been hindered due to financial reasons. Tr. Vol. 3 at 13-14. At the time of

       the hearing, Joe had been seeing a therapist at the same place where Mother

       and Child attend, had been to two sessions with three more scheduled, was

       attending once a week, and was working on issues of things that happened to

       him when he was younger. Id. at 209. Both Mother and Joe testified that they

       had been learning things to help them cope with stress and how to deal with

       situations and talk with each other. Tr. Vol. 2 at 111; Tr. Vol. 3 at 7-9. Evidence

       was presented that supported the trial court’s Finding 10.


[25]   Father asserts that Finding 12, which stated, “[Mother] is making appropriate

       steps with her employment that are suited to address the best interests of the

       child,” was not supported by the evidence presented. Appellant’s App. Vol. 2 at

       11. Father argues that the finding was not supported because the evidence

       showed that Mother had quit her employment with the postal service, where

       she was making around $17 per hour, and was only working part time at her

       brother’s store where she was making $8 per hour at the time of the hearing.

       The evidence at the hearing showed that Mother had recently quit her job

       working for the postal service and had begun training to become a school bus

       driver, which would allow her to spend more time with her children. Tr. Vol. 2

       at 112-13. Mother testified that, after her training, her pay as a bus driver

       would be higher per hour than her previous position, but she would work fewer


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 16 of 37
       hours which would allow her to spend more time with her children while

       making a similar amount of money. Id. at 112. Mother would not be working

       during the summers and would be able to spend that time with her children,

       and her hours at work would be more predictable than they were at the postal

       service. Id. at 15-16, 112-13. Mother stated that her job with the postal service

       was extremely stressful, which contributed to her suicide attempt, and the trial

       court could infer that changing her employment would alleviate that stress and

       help make her a better parent. Id. at 118-19. Evidence was presented to

       support Finding 12.


[26]   Finding 14 stated, “[Mother] is bettering herself particularly by moving into a

       larger home, learning to create space between her and Joe when conflict arises,

       and by having removed those who create negative influences from her family’s

       life.” Appellant’s App. Vol. 2 at 12. Father claims that the record did not contain

       evidence to support this finding because no evidence suggested that Mother was

       bettering herself by doing the things listed in the finding and that making the

       changes listed in the finding will not cure a domestic abuser, citing to testimony

       by Anderson. However, Father’s contention does not properly characterize

       Anderson’s full testimony. Although she did state that moving into a larger

       house would not cure a domestic batterer, Anderson did testify that removing

       negative influences would be a necessary step to break the cycle of violence. Tr.

       Vol. 2 at 190. Anderson further stated that she teaches children and victims of

       violence to “take their own space” wherever they happen to be as a mechanism

       to remove themselves from a violent situation. Id. at 190-91. Further, although


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 17 of 37
       Father takes issue with the fact that the listed things in the finding will not cure

       a domestic batterer, the trial court only stated in the finding that Mother was

       bettering herself by doing these things, not curing Joe. Sufficient evidence was

       presented to support Finding 14.


[27]   Finding 17 stated, “Exhibit 36 shows the antagonistic nature of [Father]’s

       attitude towards [Mother] and her family.” Appellant’s App. Vol. 2 at 12. Father

       asserts that this finding is clearly erroneous and not relevant because the trial

       court should not have made the finding based on a single short series of text

       messages. Exhibit 36 was a series of text messages between Father and

       Mother’s father (“Grandfather”), in which Grandfather asked that Father stop

       harassing Mother though text messages, and Father responded that “if [Mother]

       can’t defend herself then maybe she isn’t adult enough to raise a child” and

       continued to explain that he only informed Mother about Child’s health and

       that Child should have had a coat. Pet’r’s Ex. 36. Father then stated that

       Mother was “being dramatic,” and Grandfather again asked Father to stop

       harassing Mother and that Father should have been responsible for Child

       having a coat when it was Father’s visitation time with Child. Id. Mother also

       recounted a time when she and Father had a conversation about him not

       returning clothing sent with Child on visitations with Father, to which he

       responded that, because he paid child support, the clothing was his. Tr. Vol. 2

       at 88. Mother also recounted that during a Christmas break, the parties

       attempted to negotiate parenting time for the holidays, and Father just ended up

       keeping Child for the time he wanted anyway. Id. at 131-32. We, therefore,


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 18 of 37
       conclude that the trial court’s finding was supported by the evidence presented.

       A large portion of Father’s argument alleges that the trial court focused on

       Father’s antagonistic nature but ignored evidence of Joe’s domestic violence.

       This allegation is a request to reweigh the evidence and minimize Father’s

       antagonistic interactions with Mother and other members of her family, which

       reflect on Father’s ability to cooperate with Mother and with visitation

       schedules.


[28]   Father next asserts that Finding 18, which stated, “The Court finds it telling

       that half of the clothes that [Father] had for the child, came from the [Mother],”

       is not supported by the evidence. Appellant’s App. Vol. 2 at 12. He claims that

       both parents have an obligation to provide for Child, and the logical inference

       from the finding is that Father contributed half of Child’s clothing. Mother

       testified that Father did not return the clothing she sent with Child for

       visitations and told Mother the clothes were his because he paid child support.

       Tr. Vol. 2 at 87-88. The Parenting Time Guidelines states that, “[t]he the

       custodial parent shall send an appropriate and adequate supply of clean

       clothing with the child and the non-custodial parent shall return such clothing

       in a clean condition.” Ind. Parenting Time Guideline I(B)(3). We conclude

       that Finding 18 was supported by the record.


[29]   Father maintains that Finding 19, which provided, “The child exhibits anxiety

       before going to [Father]’s residence for some reason,” was not supported by the

       record. Appellant’s App. Vol. 2 at 12. He asserts that, because Anderson testified

       that she was unable to determine the source of Child’s anxiety, no evidence

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 19 of 37
       supported a causal link that the anxiety was caused by Father. Anderson did

       testify that Child experienced anxiety and bedwetting, but she was not sure of

       the reason behind this, and she opined that the anxiety was due to transition

       and that it could be “with father, but [she] couldn’t speak to that.” Tr. Vol. 2 at

       201-02. Mother also testified that Child had begun to wet her bed before she

       went to Father’s home. Id. at 81. This evidence was sufficient to support an

       inference by the trial court that Child was experiencing anxiety prior to going to

       Father’s home, and therefore, Finding 19 was supported by the record.


[30]   Father contends that Finding 20, which stated, “[Father] did not want mid-

       week visits for [Mother] if he were granted custody and [Mother] given

       parenting time,” was not supported by the evidence. Appellant’s App. Vol. 2 at

       12. Father claims that the finding is a misinterpretation of his “testimony,

       reasoning, and logic” and that the finding did not mention the best interest of

       Child. Appellant’s Br. at 29. During the hearing, when asked what his proposal

       for Mother’s visitation would be if he was given custody, Father stated “[t]hat

       she would have [Child] every other weekend plus, . . . liberal visitation for

       holidays and birthdays and vacations.” Tr. Vol. 3 at 195. When questioned at

       another time what he thought would be appropriate for visitation, Father

       testified “I think alternating weekends work well” and “if distance is a concern

       for [Mother], could you extend the weekends a bit, rather than having the

       midweek sort of visits.” Id. at 76. Evidence was presented to support Finding

       20.


[31]   Finding 21 stated,

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 20 of 37
               The Court finds of paramount significance that while [Father]
               claims he is concerned about the child’s safety while in
               [Mother]’s care, such being the crux of his Petition, that [Father]
               never once stated or asked of the Court that [Mother]’s husband,
               Joe Mullica, be restricted either from the home entirely should
               [Mother] remain the custodial parent or during parenting time
               should the Court grant physical custody to [Father]. This
               indicates to the Court that [Father] is not as truly concerned with
               danger in [Mother]’s home while Joe Mullica is there as [Father]
               claims to be.


       Appellant’s App. Vol. 2 at 12. Father contends that this is not a finding of fact,

       but a conclusion by the trial court and that, during his testimony, he articulated

       his fear for child’s safety. While we agree with Father that Finding 21

       contained conclusory language, the factual statements are supported by the

       evidence. Nowhere in the record did Father request that Joe somehow be

       restricted from the home if Mother retained custody or during Mother’s

       visitations should Father receive custody. Further, contrary to Father’s

       assertion, the trial court did find that Father claimed he was concerned for

       Child’s safety while in Mother’s care, but questioned the strength of his

       concern. We do not conclude that Finding 21 was clearly erroneous.


[32]   Father next argues that, based on the record, it is clear that the evidence did not

       support the trial court’s findings, and the findings are clearly erroneous and do

       not support the trial court’s judgment to deny Father’s petition for modification

       of custody of Child. As explained above, the evidence presented supported the

       trial court’s findings, and we conclude that the trial court’s judgment was

       supported by the findings and the record. It is not necessary that each and

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 21 of 37
       every finding be correct, and even if one or more findings are clearly erroneous,

       we may affirm the judgment if it is supported by other findings or is otherwise

       supported by the record. Clary-Ghosh v Ghosh, 26 N.E.3d 986, 990 (Ind. Ct.

       App. 2015), trans. denied. When reviewing the accuracy of findings, we first

       consider whether the evidence supports them and then consider whether the

       findings support the judgment. Id.


[33]   Here, the findings showed that Child, who was eight years old at the time of the

       hearing, had lived consistently with Mother for Child’s entire life and that

       Mother had physical custody of Child since the divorce in 2012. Although

       Child was the only child of the marriage between Mother and Father, Mother

       had other children including an older child, with whom Child had a close bond.

       Testimony was given by a family therapist, Anderson, that if Child were to

       spend less time with her siblings, especially her older sister, it would have a

       substantial effect on Child and all of the children. Tr. Vol. 2 at 196-97. While

       less contact between any child siblings who have grown up together could be a

       substantial change, the specific children in this case present a much stronger

       case that less contact between them would be harmful. Child suffers from

       ADHD and Major Depressive Disorder and has been in counseling with Adult

       and Child services since kindergarten, which Mother felt was important to

       continue because the counseling teaches Child important everyday skills such as

       grooming and homework and skills to help in her relationship with her older

       sister, who suffers from Asperger’s Syndrome. Id. at 82-83, 85. Anderson also




       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 22 of 37
       noted that Child has anxiety before going to Father’s house, but was not sure

       why this was occurring. Id. at 201-02.


[34]   Although the trial court acknowledged that there had been incidents of

       domestic violence between Mother and Joe, the evidence showed that Child

       had not been a victim of domestic violence and had not been present when the

       incidents between Mother and Joe had occurred. Id. at 110, 191-92. FCM

       Oakes testified that she spoke with Child, who told FCM Oakes that she felt

       safe in Mother’s home, and FCM Oakes found that the allegations that Child

       was a CHINS were unsubstantiated. Id. at 56, 58. There was also testimony

       that Mother and Joe were seeking treatment and learning ways to help them

       cope with stress and to deal with situations and talk with each other. Id. at 111;

       Tr. Vol. 3 at 7-9. Mother also testified that she had recently quit her stressful

       employment with the postal service and was training to drive a school bus,

       which would allow her to spend more time with her children. Tr. Vol. 2 at 112-

       13.


[35]   The trial court found it compelling that, although Father stated he was

       concerned with Child living in Mother’s home due to Joe’s anger and domestic

       violence issues, Father did not request any restriction of Joe being around when

       Child visited if custody was modified in favor of Father. The trial court

       interpreted this as demonstrating that Father’s actual reasoning for custody

       modification was that he just wanted to have custody of Child and not that a

       change of circumstances had occurred. Tr. Vol. 4 at 37. We find this to be a

       reasonable inference and within the trial court’s discretion. The trial court’s

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 23 of 37
       findings supported its judgment, and the trial did not abuse its discretion in

       denying Father’s petition for custody modification. Father’s argument that

       Mother’s ability to protect is compromised is a rehashing of his prior assertions

       and is a request for this court to reweigh the evidence, which we cannot do on

       appeal. Miller, 965 N.E.2d at 108.


                                           III. Parenting Time
[36]   Father next argues that the trial court abused its discretion when it restricted his

       parenting time by not allowing mid-week visitations with Child. In matters of

       child custody and visitation, foremost consideration must be given to the best

       interests of the child. Richardson v. Richardson, 34 N.E.3d 696, 701 (Ind. Ct.

       App. 2015) (citing Lindquist v. Lindquist, 999 N.E.2d 907, 911 (Ind. Ct. App.

       2013)). We will generally reverse child visitation decisions only upon a

       showing of a manifest abuse of discretion. Id. We do not reweigh the evidence

       or reexamine the credibility of the witnesses. Id. Instead, we view the record in

       the light most favorable to the trial court’s decision to determine whether the

       evidence and reasonable inferences therefrom support the trial court’s ruling.

       Id.


[37]   Father takes issue with several of the trial court’s findings, contending that they

       are not support by the evidence. Factual findings are only clearly erroneous

       where there is no support for them in the record, either directly or by inference;

       a judgment is only clearly erroneous when it applies an improper legal standard




       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 24 of 37
       to proper facts. Johnson, 999 N.E.2d at 59. In either case, we must be left with

       the firm conviction that a mistake has been made. Id.


[38]   Under Indiana Code section 31-17-4-2, a trial court may modify an order

       granting or denying parenting time whenever such modification would be in the

       best interests of the child, but a trial court shall not restrict a parent’s parenting

       time unless it finds that such parenting time might endanger the child’s physical

       health or significantly impair the child’s emotional development. Our Supreme

       Court has held that:


               [e]xtraordinary circumstances must exist to deny parenting time
               to a parent, which necessarily denies the same to the child. If the
               trial court finds such extraordinary circumstances do exist, then
               the trial court shall make specific findings regarding its
               conclusion that parenting time would endanger the child’s
               physical health or significantly impair the child’s emotional
               development.


       Perkinson v. Perkinson, 989 N.E.2d 758, 765 (Ind. 2013). Therefore, even though

       Indiana Code section 31-17-4-2 uses the word “might,” this court has

       previously interpreted the language to mean that a court may not restrict

       parenting time unless that parenting time “would” endanger the child’s physical

       health or emotional development. Hatmaker v. Hatmaker, 998 N.E.2d 758, 761

       (Ind. Ct. App. 2013), trans. denied.


[39]   Here, the trial court made the following determinations regarding parenting

       time:



       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 25 of 37
               26. [Father] shall be entitled to exercise parenting time per the
               Indiana Parenting Time Guidelines.


               27. Guidelines shall mean every other weekend, holidays, and
               special days as delineated in the guidelines.


               28. [Father] shall not be entitled to the mid-week parenting time
               contemplated by the Indiana Parenting Time Guidelines. The
               Court has never been in favor of transporting children back and
               forth mid-week. The child in this case does not like the mid-
               week transportation that has heretofore occurred under the most
               recent custody agreement and [Father] testified that if given
               custody he would not want [Mother] to have mid-week parenting
               time. Given these circumstances, the Court therefore believes
               that the mid-week visit called for by the Indiana Parenting Time
               Guidelines is inappropriate in this case and not in the best
               interest of the child.


       Appellant’s App. Vol. 2 at 13.


[40]   It is apparent from the trial court’s order that it restricted Father’s parenting

       time with Child from what is set out in the Parenting Time Guidelines. In

       section II(D)(1)(b) of the Parenting Time Guidelines, it states that regular

       parenting time for a non-custodial parent of a child over the age of three

       includes, “One (1) evening per week, preferably in mid-week, for a period of up

       to four hours but the child shall be returned no later than 9:00 p.m.” In the

       introduction to section II of the Parenting Time Guidelines, it states that the

       provisions contained in that section “represent the minimum recommended

       time a parent should have to maintain frequent, meaningful, and continuing

       contact with a child.” Ind. Parenting Time Guidelines II(A). Therefore, by

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 26 of 37
       ordering that Father was not entitled to mid-week parenting time with Child,

       the trial court restricted his parenting time, which is not permitted “unless [the

       trial court] finds that such parenting time might endanger the child’s physical

       health or significantly impair the child’s emotional development.” Ind. Code §

       31-17-4-2.


[41]   We do not find it apparent from the face of the trial court’s order that it found

       that parenting time with Father would endanger Child’s physical health or

       significantly impair Child’s emotional development. The trial court found that

       Child exhibited anxiety before going to Father’s house, but no reasoning for this

       anxiety was given. Appellant’s App. Vol. 2 at 12. In its conclusion determining

       that Father shall not be entitled to mid-week parenting time, the trial court

       found that Child did not like mid-week visitation, that Father would not have

       given Mother mid-week visitation had he been granted custody, and that the

       trial court was not in favor of transporting children back and forth mid-week as

       reasons justifying its determination. Id. at 13. This reasoning is not sufficient

       to show that mid-week parenting time with Father would endanger Child’s

       physical health or significantly impair her emotional development. We,

       therefore, reverse the trial court’s parenting time determination and remand to

       the trial court to determine whether mid-week parenting time with Father

       endangers Child’s physical health or significantly impairs Child’s emotional

       development. If not, we direct the trial court to restore Father’s parenting time

       to that which is recommended as the minimum time, including mid-week

       visitation or equivalent time, under the Parenting Time Guidelines.


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 27 of 37
                                            IV. Child Support
[42]   Father asserts that the trial court abused its discretion when it failed to

       recalculate his child support obligation. In reviewing the trial court’s decision

       regarding the modification of child support, we reverse only for an abuse of

       discretion. Holtzleiter v. Holtzleiter, 944 N.E.2d 502, 505 (Ind. Ct. App. 2011).

       An abuse of discretion occurs when the decision is clearly against the logic and

       effect of the facts and circumstances before the court, including any reasonable

       inferences therefrom. Id. “Whether the standard of review is phrased as ‘abuse

       of discretion’ or ‘clear error,’ the importance of first-person observation and

       preventing disruption to the family setting justifies deference to the trial court.”

       Id. (quoting MacLafferty v. MacLafferty, 829 N.E.2d 938, 940-41 (Ind. 2005)).


[43]   Father argues that the trial court “abdicated its role as a fact finder, failed in his

       responsibilities, and abused his discretion” in it is decision to keep Father’s

       child support obligation at the same amount as originally ordered in the Agreed

       Entry. Appellant’s Br. at 40. Father contends that there was substantial evidence

       presented regarding the parties’ incomes that would have enabled the trial court

       to make a determination regarding child support. He maintains that the trial

       court’s failure to make a finding as to the parties’ incomes for child support

       purposes was an abuse of discretion and not supported by the facts and

       circumstances presented to the trial court.


[44]   In its order, the trial court determined that “both parties incomes are in a state

       of flux such that an accurate child support calculation cannot be made at this


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 28 of 37
       time.” Appellant’s App. Vol. 2 at 14. The trial court then ordered that Father’s

       child support obligation of $500 per month originally ordered in the Agreed

       Entry should remain in effect. Id. Although Father characterizes the trial order

       as abdicating its role as a fact finder, the trial court effectively denied Father’s

       request to modify the existing child support order. Under Indiana Code section

       31-16-8-1(b), a child support order may only be modified if: (1) there are

       changed circumstances so substantial and continuing as to make the terms

       unreasonable; or (2) a party has been ordered to pay an amount that differs by

       more than twenty percent from the amount that would be ordered by applying

       the child support guidelines. In making its determination that the parties’

       incomes were not certain enough to make an accurate child support

       determination, the trial court essentially found that it could not be determined if

       a substantial enough change had occurred to justify a modification in Father’s

       child support obligation.


[45]   This determination by the trial court was supported by the evidence. Mother’s

       income was in a state of flux as of the time of the hearing. She had previously

       worked for the postal service and had chosen to resign from the postal service

       rather than return after her maternity leave. Mother testified that she decided to

       leave her employment with the postal service in order to pursue employment as

       a bus driver, which would offer a work schedule that allowed for more time

       with her children. Tr. Vol. 2 at 10-11, 112-113. At the time of the hearing,

       Mother was in training to get her CDL license and was earning between $12

       and $13 per hour while training. She was only allowed to train for two to four


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 29 of 37
       hours per day, but when she obtained her CDL license and passed the training

       test, she would then make $21 an hour and would be considered a substitute

       bus driver, working four to six hours a week depending on her route. Mother

       would not be guaranteed to work a full week until she becomes a bus driver

       with a route of her own, which would take almost a year. At the time of the

       hearing, she was working part time in her brother’s cell phone store for

       supplemental income. Mother worked approximately twenty hours per week,

       making $8 per hour. She also stated that she would be eligible for a

       commission check from her brother’s store after about two months of

       employment. Tr. Vol. 3 at 228. There were many facets of Mother’s income

       that were uncertain at the time of the hearing that made it difficult to ascertain

       an income that would be accurate for any length of time.


[46]   Father’s income was also in a state of flux at the time of the hearing. Father

       was working part time as a tutor at both Ivy Tech and Bender and Rocap and

       earned $13-14 per hour at Ivy Tech and $40 an hour at Bender and Rocap.

       Father testified that he hoped to obtain new clients with the tutoring agency

       because he had been there six months, and after six months, he will “move up

       the pecking order” where there are opportunities to get additional clients. Tr.

       Vol. 3 at 192. Father testified that he was looking for additional employment

       that would pay more than he was presently making. Id. at 190. He also

       expected that a vacant rental property that he owned will become occupied,

       which would provide him with more income. Id. at 147. Father stated that he

       had applied for four or five jobs in the year since he moved back to the United


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 30 of 37
       States. He had previously worked as a franchisee of a Subway restaurant in

       England. At the conclusion of the hearing, the trial court raised its concerns

       that Father was underemployed and had only applied for four or five positions.

       Tr. Vol. 4 at 39. The many unknowns regarding Father’s income at the time of

       the hearing that made it hard to determine an accurate income. We conclude

       that the trial court did not abuse its discretion when it found that the parties’

       incomes were uncertain, and it could not determine an accurate child support

       calculation at that time, thereby ordering the existing child support obligation to

       remain in effect.


                                          Cross-Appeal Issues

                                     V.      Admission of Evidence
[47]   Mother argues that the trial court abused its discretion when it excluded

       evidence of events that occurred prior to the June 26, 2014 Agreed Entry. The

       trial court has broad discretion to rule on the admissibility of evidence. Curry v.

       State, 90 N.E.3d 677, 683 (Ind. Ct. App. 2017), trans. denied. We will only

       reverse a trial court’s decision on the admissibility of evidence upon a showing

       of an abuse of that discretion. Cannon v. State, 99 N.E.3d 274, 278 (Ind. Ct.

       App. 2018). An abuse of discretion may occur if the trial court's decision is

       clearly against the logic and effect of the facts and circumstances before the

       court, or if the court has misinterpreted the law. Id. When evidence is

       erroneously excluded, reversal is only required if the error relates to a material

       matter or substantially affects the rights of the parties. Hill v. State, 51 N.E.3d
446, 450 (Ind. Ct. App. 2016). “In determining whether an error is harmless,

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 31 of 37
       we ‘must assess the probable impact of that evidence upon the jury.’” Id.

       (quoting Swingley v. State, 739 N.E.2d 132, 134 (Ind. 2000)). Where the

       wrongfully excluded testimony is merely cumulative of other evidence

       presented, its exclusion is harmless error. Id. (citing Sylvester v. State, 698
N.E.2d 1126, 1130 (Ind. 1998)).


[48]   Mother asserts that the trial court abused its discretion when declined to admit

       evidence of events that occurred prior to the date of the Agreed Entry on June

       26, 2014 that originally determined custody and parenting of Child. Mother

       contends that it was an abuse of discretion for the trial court to exclude the

       evidence because such evidence demonstrated a pattern of domestic violence by

       Father during the marriage that was relevant to the determination of custody

       and the best interest of Child. Mother maintains that this evidence was

       admissible even though it concerned events that occurred prior to the Agreed

       Entry because no custody proceeding occurred before the Agreed Entry

       between the parties, and, therefore, there was no opportunity for the parties to

       present evidence relevant to custody to a trial court.


[49]   Under Indiana Code section 31-17-2-21(c), “[t]he court shall not hear evidence

       on a matter occurring before the last custody proceeding between the parties

       unless the matter relates to a change in the factors relating to the best interests

       of the child.” In Dwyer v. Wynkoop, 684 N.E.2d 245 (Ind. Ct. App. 1997), trans.

       denied, this court held that this section does not apply to situations where

       custody was originally determined solely by stipulation of the parties because

       “when parents stipulate as to who will have custody of the child and the trial

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 32 of 37
       court grants a summary dissolution on the basis of such agreement without

       hearing evidence on the issue of custody, there is no ‘custody proceeding’ that

       would activate this section of the statute.” Id. at 249.


[50]   In the present case, Mother offered evidence of events that had occurred prior

       to the June 26, 2014 Agreed Entry, and Father objected based upon Indiana

       Code section 31-17-2-21(c). Mother responded that the statute permitted the

       trial court to hear evidence prior to the last custody proceeding if it addressed

       the best interest of the child and argued that there had not been any previous

       “custody proceedings” because the trial court had not heard any evidence

       concerning custody and parenting time before this hearing. Tr. Vol. 2 at 121-22.

       The trial court sustained Father’s objection and ruled that any evidence prior to

       June 26, 2014 would be inadmissible. Id. at 123. During the second day of the

       hearing, Mother presented the trial court with Dwyer, asked the trial court to

       reconsider its ruling from the previous day, and informed the trial court that she

       intended to introduce evidence of domestic violence by Father dating back prior

       to June 26, 2014. Id. at 214-16. The trial court ruled that its prior ruling would

       stand. Id. at 222. Mother moved for a continuance, which the trial court

       denied, and at the end of the second day of the hearing, Mother again made the

       request that the trial court reconsider its ruling and permit evidence previous to

       the June 24, 2016 date at the next hearing date, which the trial court again

       denied. Id. at 223-24; Tr. Vol. 3 at 148-51.


[51]   Assuming without deciding that the trial court abused its discretion in

       excluding Mother’s proffered evidence, we conclude that it was harmless error.

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 33 of 37
       When evidence is erroneously excluded, reversal is only required if the error

       relates to a material matter or substantially affects the rights of the parties. Hill,
51 N.E.3d at 450. Mother has not shown how the excluded evidence related to

       a material matter or substantially affected her rights. The evidence she was

       attempting to have admitted at the hearing occurred during her marriage to

       Father, which was dissolved in October 2012. Therefore, any evidence she

       wished to present to the trial court occurred approximately five years prior to

       the custody hearing. Although the proffered evidence may have shown a

       pattern of domestic violence by Father prior to October 2012, Mother has not

       established that the pattern is continuing or how it affects a custody

       determination in 2017. Additionally, because Father’s petition to modify

       custody was denied, and Mother was awarded physical custody of Child, she

       has not established that the trial court’s exclusion of her proffered evidence has

       substantially affected her rights. We, therefore, conclude that even if the trial

       court abused its discretion in excluding Mother’s proffered evidence, it was

       harmless error.


                                            VI. Attorney Fees
[52]   We review a decision to award attorney fees and the amount of any award for

       an abuse of discretion. Montgomery v. Montgomery, 59 N.E.3d 343, 354 (Ind. Ct.

       App. 2016), trans. denied. An abuse of discretion occurs where the trial court’s

       decision is clearly against the logic and effect of the facts and circumstances

       before the court. Allen v. Proksch, 832 N.E.2d 1080, 1102 (Ind. Ct. App. 2005).

       Indiana follows the American Rule, which ordinarily requires each party to pay

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 34 of 37
       his or her own attorney’s fees. Id. “Generally, attorney’s fees are not

       recoverable from the opposing party as costs, damages, or otherwise, in the

       absence of an agreement between the parties, statutory authority, or [a] rule to

       the contrary.” Id.


[53]   Mother argues that the trial court erred in denying her request for attorney fees.

       She asserts that she is entitled to attorney fees under Paragraph 11 of the

       Agreed Entry, which stated, “In the event that either party wishes to petition

       the court for a modification of child support, then the party which petitions the

       court shall be responsible for the other party’s attorney fees.” Appellant’s App.

       Vol. 2 at 20. Mother contends that because Father’s petition to modify custody

       also contained a request for child support to be modified, her request for

       attorney fees was required to be granted unless the trial court found fraud,

       duress, or lack of consent in the signing of the Agreed Entry.


[54]   Dissolution settlement agreements may contain binding provisions regarding

       attorney fees, including allocation of fees in future disputes between the parties.

       Stone v. Stone, 991 N.E.2d 992, 1004 (Ind. Ct. App. 2013) (citing Pond v. Pond,

       700 N.E.2d 1130, 1136 (Ind. 1998)). Unless a trial court finds evidence of

       fraud, duress, or other imperfections of consent, the court must give full force

       and effect to a settlement agreement’s attorney fees provisions. Id.


[55]   Here, although the Agreed Entry contained Paragraph 11, a provision requiring

       the allocation of attorney fees to the opposing party when the other party

       sought a modification of child support, this was not what occurred in the


       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 35 of 37
       present case. Father filed a petition for modification of custody, claiming

       changed circumstances such that a change of custody was in the best interests of

       Child. Incidental to his requested modification of custody, Father requested

       modifications of child support and parenting time and for all other just and

       proper relief because if the trial court granted his petition to modify child

       custody in his favor, child support and parenting time would have to likewise be

       modified to reflect the change in custody. We conclude that Paragraph 11 did

       not contemplate a requirement to pay attorney fees when a party filed a motion

       to modify custody, which incidentally includes a request to modify child

       support, as such a requirement is not explicitly stated. If such a requirement

       was contemplated, it could have been explicitly written into the Agreed Entry.

       We, therefore, find that the trial court did not abuse its discretion in denying

       Mother’s request for attorney fees.


[56]   Affirmed in part, reversed in part, and remanded with instructions.


       Bradford, J., concurs.


       Baker, J., concurs with separate opinion.




       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 36 of 37
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Christopher Vicoli,                                      Court of Appeals Case No.
                                                                41A04-1711-DR-2624
       Appellant/Cross-Appellee-Petitioner,

               v.

       Ashley Mullica (Vicoli),
       Appellee/Cross-Appellant-Respondent



       Baker, Judge, concurring.


[57]   I fully concur with the majority opinion. I write separately to note that I believe

       the facts in the record readily support a conclusion that Father’s mid-week

       parenting time would significantly impair Child’s emotional development.

       Specifically, Child has ADHD and Major Depressive Disorder and gets upset

       when her routine is disrupted. Tr. Vol. II p. 85-86. As such, it would be

       eminently reasonable to conclude that a mid-week disruption would pose a risk

       to Child’s emotional well-being. But because there are no specific factual

       findings to that effect in the trial court’s order, I agree with the majority’s

       resolution of this issue.

       Court of Appeals of Indiana | Memorandum Decision 41A04-1711-DR-2624 | August 14, 2018   Page 37 of 37